NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LEONARDO BARRERA-TORRES, AKA                     No.   12-73514
 Javier Salinas Isidro, AKA Javier Isidro
 Salinas,                                         Agency No. A201-184-062

                  Petitioner,
                                                  MEMORANDUM*
   v.

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Leonardo Barrera-Torres, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and review de novo due process contentions, Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008), and we deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s determination that Barrera-

Torres failed to establish a nexus between the harm he fears in Mexico and a

protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(the REAL ID Act “requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (petitioner’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”). We reject Barrera-Torres’ contention that the IJ used an

exceedingly high standard in evaluating his asylum claim. Further, we lack

jurisdiction to consider Barrera-Torres’ contention that he established past

persecution on account of his membership in the particular social group of “minor

males from Tecoman, Mexico attending school” because he did not exhaust it

                                          2                                    12-73514
before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

Thus, in the absence of a nexus to a protected ground, we deny Barrera-Torres’

petition as to his asylum and withholding of removal claims.

      Substantial evidence also supports the agency’s denial of Barrera-Torres’

CAT claim because he failed to establish it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013).

      Finally, we reject Barrera-Torres’ contention that the agency denied him due

process by ignoring evidence. See Fernandez v. Gonzalez, 439 F.3d 592, 603 (9th

Cir. 2006).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                       12-73514